Citation Nr: 0617424	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-25 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a neurological disorder 
claimed as secondary to exposure to chemical agents. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2006, the veteran and his authorized representative 
requested that the veteran be scheduled for a video 
conference hearing.  The Board notes that the veteran had 
already been afforded a Central Office hearing in September 
2004, but he was represented by The American Legion at that 
time.  As the veteran is now represented by a new 
representative who has requested a new hearing, the Board 
finds sufficient good cause to afford the veteran another 
hearing. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

Please schedule the veteran for a hearing 
at the RO in Wilmington, Delaware, by 
means of video teleconferencing before a 
Veterans Law Judge sitting at the Board 
in Washington, D.C.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the claims folder.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



